Citation Nr: 1516676	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-22 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the Veteran's cause of death, to include entitlement to recognition as the Veteran's surviving spouse for the purposes of establishing entitlement to Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from October 1981 to August 1983.  The Veteran died in May 2012, and the appellant in this matter is claiming VA benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant appears to be seeking entitlement to DIC benefits for herself as the Veteran's surviving spouse and for the Veteran's surviving children. 

When a veteran dies after December 31, 1956, from a service-connected or compensable disability, VA will pay DIC benefits to his surviving spouse, children, and parents.  38 U.S.C.A. § 1310 (West 2014).

VA death benefits may be paid to a surviving spouse who was married to the veteran (1) one year or more prior to the veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541 (West 2014); 38 C.F.R. § 3.54 (2014).  One claiming to be the spouse of a veteran has the burden to come forward with a preponderance of evidence of a valid marriage under the laws of the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  The term "surviving spouse" is defined as a person of the opposite sex who (1) was the lawful spouse of a veteran at the time of the veteran's death, and (2) who lived with the veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse, and (3) who has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1); see Gregory v. Brown, 5 Vet. App. 108 (1993).  Further, the person must not have lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b)(2). 

Evidence of record demonstrates that the appellant and the Veteran married in July 1989 and divorced in November 2004.  The Veteran died in May 2012.  His June 2012 death certificate listed his marital status as divorced and his funeral arrangements were shown to be made by his brother.

The appellant filed a VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child) in June 2012, claiming entitlement to service connection for the Veteran's cause of death.  She reported that she was the surviving spouse of the Veteran and custodian for his child.  In an August 2012 letter, the AOJ informed the appellant that school age children between the ages of 18-23 must apply for their own benefits.  The AOJ enclosed copies of the necessary forms and instructed her to submit the forms if the children chose to apply for DIC benefits on their own.  No additional claims were submitted by the appellant.   

In a December 2012 letter, the AOJ noted that the appellant was not entitled to the Veteran's month of death benefits previously dispensed, as she was divorced from the Veteran at the time of his death and could not be recognized as the surviving spouse of the Veteran.  However, in the January 2013 rating decision, the AOJ denied service connection for the Veteran's cause of death, simply finding that there was no evidence to show that his death was related to service or caused by injury or disease that began during service.  The AOJ did not make a determination or even discuss whether the appellant or her children were entitled to recognition as the Veteran's surviving spouse and children for the purposes of establishing entitlement to DIC benefits.

The Board is aware of the holding in Percy v. Shinseki, 23 Vet. App. 37 (2009), that the filing period for a substantive appeal in a claim for VA benefits is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Unlike Percy, the matter of whether the appellant and her children were entitled to recognition as the Veteran's surviving spouse and children for the purposes of establishing entitlement to DIC benefits is a jurisdictional issue that VA cannot waive.  As such, a remand is required to afford the AOJ the opportunity to determine in the first instance whether the appellant and/or her children may be recognized as the Veteran's surviving spouse and children for the purposes of establishing entitlement to DIC benefits.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appellant and afford her the opportunity to identify or submit any additional pertinent evidence or argument in support of her claim of entitlement to service connection for the Veteran's cause of death, to include the related matter of whether she may be recognized as the surviving spouse of the Veteran for the purposes of establishing entitlement to DIC benefits.

2.  The AOJ must determine whether a claim of entitlement to DIC benefits has been filed by any of the Veteran's surviving children.  If so, the AOJ should adjudicate that matter in a separate rating decision.

3.  The AOJ must then readjudicate the appellant's claim of entitlement to service connection for the Veteran's cause of death on appeal, to include entitlement to recognition as the Veteran's surviving spouse for the purposes of establishing entitlement to DIC benefits, taking into consideration all relevant evidence associated with the evidence of record since the May 2014 statement of the case.  If the benefit remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

